


Exhibit 10.4


Covidien plc
Stock and Incentive Plan
Terms and Conditions
of
Performance Unit Award FY13-FY15 Performance Cycle
PERFORMANCE UNIT AWARD granted on December 3, 2012 (the “Grant Date”).
1.Grant of Performance Units. Covidien plc (the “Company”) has granted to you
Performance Units, the target amount of which is set forth in the Grant Letter
that issued this Award to you, subject to the provisions of these Terms and
Conditions and the Plan. The Company will hold the Performance Units in a
bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.
2.Amount and Form of Payment. Each Performance Unit represents one (1) Ordinary
Share and any Performance Units that vest pursuant to Section 4 will be redeemed
solely for Shares, subject to Section 10.
3.Dividends. Each unvested Performance Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on an Ordinary Share; provided, however, that the stock dividend
distributed in respect of the separation of the Company's Pharmaceuticals
business, as described in a Form 10 initially filed with the U.S. Securities and
Exchange Commission on February 1, 2013 (“Separation”), shall not be treated as
a dividend for purposes of crediting DEUs hereunder. DEUs will be calculated at
the same dividend rate paid to other holders of Ordinary Shares and will be
adjusted and vest in accordance with the adjustment and vesting provisions
applicable to the underlying Performance Units.
4.Vesting.
(i)Except as provided below, Performance Units subject to this Award will fully
vest on the Committee Certification Date (as defined in Appendix A), provided
that you are an Employee on the last day of the Performance Cycle (as defined in
Appendix A). The target number of Performance Units specified in the Grant
Letter shall be adjusted at the end of the Performance Cycle based on the
attained level of achievement for the Performance Cycle (as described in
Appendix A).
(ii)If your employment terminates before the last day of the Performance Cycle,
you will forfeit the unvested portion of Performance Units. However, if your
employment terminates due to Normal Retirement (your employment terminates on or
after the date you attain age 60 and the sum of your age and years of service
equals at least 70), Retirement (your employment terminates on or after the date
you attain age 55 and the sum of your age and years of service equals at least
60), death, Disability, a Change in Control or Divestiture or Outsourcing

1/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Agreement, Performance Units subject to this Award may become vested in
accordance with the provisions of Section 5, 6 or 7, as applicable.
5.Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Performance Units subject to this
Award may become vested if your Termination of Employment is a result of your
Retirement, Normal Retirement, Disability or death as follows:
(i)Retirement. If your employment terminates as a result of your Retirement (as
defined in Section 4) and your Retirement occurs less than 12 months after the
Grant Date, you will forfeit all Performance Units subject to this Award. If,
however, your Retirement occurs at least 12 months after the Grant Date and, had
you continued in employment through the Committee Certification Date you would
have become fully vested in Performance Units subject to this Award, then you
will be entitled to pro rata vesting of Performance Units subject to this Award
that would have become fully vested based on (A) the number of whole months
completed from the first day of the Performance Cycle through your Termination
of Employment date divided by 36 times (B) the total number of Performance Units
subject to this Award that would have become fully vested after adjustment for
the attained level of achievement. If you are entitled to pro rata vesting of
any Performance Units pursuant to this Section 5(i), such vesting shall occur at
the same time and in the same manner as the vesting of active employees in
performance units attributable to the Performance Cycle (i.e., upon the
Committee Certification Date) and shall, in no event, become vested or delivered
prior to such time.
(ii)Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 4), your death or a
Disability, and had you continued in employment through the Committee
Certification Date you would have become fully vested in Performance Units
subject to this Award, then you will become fully vested in the total number of
Performance Units subject to this Award that would have become fully vested
after adjustment for the attained level of achievement. If you are entitled to
full vesting of any Performance Units pursuant to this Section 5(ii), such
vesting shall occur at the same time and in the same manner as the vesting of
active employees in performance units attributable to the Performance Cycle
(i.e., upon the Committee Certification Date) and shall, in no event, become
vested or delivered prior to such time.
6.Termination of Employment Following a Change in Control. Notwithstanding the
vesting provisions described in Section 4, these Performance Units may become
vested in the manner described in Section 6(iii) below if you experience a
Termination of Employment after a Change in Control and you satisfy either
Section 6(i) or Section 6(ii).
(i)Within 12 months after a Change in Control, the Company or any Subsidiary
terminates your employment for any reason other than Cause, Disability or death;
or
(ii)Within 12 months after a Change in Control and within 60 days after one of
the events listed in this Section 6(ii), you terminate your employment because
(A) the Company or any Subsidiary (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position (including titles and reporting
relationships and level), authority, duties or responsibilities; or (3) takes or
causes to be taken any other action which, in your reasonable judgment, would
cause you to violate your ethical or

2/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




professional obligations or which results in a significant diminution in your
position, authority, duties or responsibilities; or (B) the Company or any
Subsidiary, without your consent, (1) requires you to relocate to a principal
place of employment more than 50 miles from your existing place of employment
and which increases your commute from your principal residence by more than 50
miles; or (2) reduces your base salary, annual bonus, or retirement, welfare,
share incentive, perquisite (if any) and other benefits when taken as a whole;
provided, however, that upon an event described in (A) or (B) above, you submit
written notice of such event to the Company and the Company has not cured such
action within 15 days after receipt of such notice.
(iii)If your employment terminates after a Change in Control in a manner that
satisfies either Section 6(i) or Section 6(ii) above and, had you continued in
employment through the Committee Certification Date you would have become fully
vested in Performance Units subject to this Award, then you will become fully
vested in the total number of Performance Units that would have become fully
vested after adjustment for the attained level of achievement. If you are
entitled to full vesting of any Performance Units pursuant to this Section
6(iii), such vesting shall occur at the same time and in the same manner as the
vesting of active employees in performance units attributable to the Performance
Cycle (i.e., upon the Committee Certification Date) and shall, in no event,
become vested or delivered prior to such time.
7.Termination of Employment Resulting From Divestiture or Outsourcing Agreement.
Notwithstanding the vesting provisions described in Section 4, and subject to
the provisions of subsection (i) below, if your employment with the Company or a
Subsidiary terminates as a result of a Divestiture or Outsourcing Agreement and,
had you continued in employment through the Committee Certification Date you
would have become fully vested in Performance Units subject to this Award, then
you shall be entitled to pro rata vesting in Performance Units subject to this
Award that would have become fully vested based on (A) the number of whole
months completed from the first day of the Performance Cycle through your
Termination of Employment date divided by 36 times (B) the total number of
Performance Units subject to this Award that would have become vested after
adjustment for the attained level of achievement. If you are entitled to pro
rata vesting of any Performance Units pursuant to this Section 7, such vesting
shall occur at the same time and in the same manner as the vesting of active
employees in performance units attributable to the Performance Cycle (i.e., upon
the Committee Certification Date and shall, in no event, become vested or
delivered prior to such time.
(i)Notwithstanding the foregoing provisions of this Section 7, you shall not be
eligible for pro-rata vesting if (A) your Termination of Employment occurs on or
prior to the closing date of a Divestiture or such later date as is provided
specifically in the applicable transaction agreement or related agreements, or
on the effective date of an Outsourcing Agreement (the “Applicable Employment
Date”), and (B) you are offered Comparable Employment with the buyer, successor
company or Outsourcing Agent, as applicable, but do not commence such employment
on the Applicable Employment Date.
(ii)For purposes of this Section 7 and these Terms and Conditions, (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and target bonus opportunity that is at least equal to your
base salary and target bonus opportunity in effect immediately prior to your
Termination of Employment; (B) “Disposition of Assets” means the disposition by
the Company or a Subsidiary of all or a portion of the assets used by the
Company or Subsidiary in a trade or business to an unrelated individual or
entity; (C) “Disposition of a Subsidiary” means the disposition by the Company
or Subsidiary of its interest in a subsidiary or

3/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




controlled entity to an unrelated individual or entity, provided that such
subsidiary or controlled entity ceases to be a member of the Company's
controlled group as a result of such disposition; (D) “Divestiture” means a
Disposition of Assets or a Disposition of a Subsidiary; and (E) “Outsourcing
Agreement” means a written agreement between the Company or Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which (1) the Company or
Subsidiary transfers the performance of services previously performed by Company
or Subsidiary employees to the Outsourcing Agent, and (2) the Outsourcing
Agreement includes an obligation of the Outsourcing Agent to offer employment to
any employee whose employment is being terminated as a result of or in
connection with said Outsourcing Agreement.
8.Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares subject to this Award, to withhold or require from you the amount
necessary to satisfy applicable tax requirements (e.g., income tax, social
insurance, payroll tax and payment on account), as determined by the Company.
If, at any time after the Grant Date, you become subject to tax in more than one
jurisdiction, the Company may be required to withhold or account for applicable
tax requirements in the various jurisdictions. By accepting this Award, you
authorize the Company or any Subsidiary to satisfy applicable tax or tax
withholding requirements by: (i) withholding from your wages or other cash
compensation payable to you; (ii) withholding from any proceeds resulting from
the sale of Shares subject to this Award either through a voluntary sale or
through a mandatory sale arranged by the Company on your behalf and pursuant to
this authorization; (iii) redemption by the Company at Fair Market Value of
Shares due to you following the vesting of Shares subject to this Award; or (iv)
a combination of (i), (ii) or (iii) above. Furthermore, if the Shares subject to
this Award vest under circumstances where they have not otherwise been fully
paid-up in accordance with the requirements of Irish law, the Company or any
Subsidiary may require you to pay the par value of each Share which vests
hereunder at the time of such vesting. The Company or any Subsidiary may take
the payment from you by application of any of the methods of withholding set
forth herein. If the Company or any Subsidiary cannot withhold or account for
all taxes associated with this Award, or obtain payment of the par value of each
Share that vests hereunder, by application of the means described herein, then,
by accepting this Award, you agree that you will pay to the Company or any
Subsidiary all amounts necessary to satisfy applicable tax requirements or the
requirement that Shares be issued on a fully paid-up basis and acknowledge that
the Company may refuse to issue or deliver Shares subject to this Award, or the
proceeds from the sale of such Shares, if you do not comply with such
obligations.
9.Transfer of Award. You may not transfer this Award or any interest in
Performance Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Performance Units is
null and void.
10.Forfeiture of Award. You will forfeit all or a portion of the Performance
Units subject to this Award if your employment terminates under the
circumstances described below:
(i)If the Company or Subsidiary terminates your employment for Cause, including
without limitation a termination as a result of your violation of the Company's
Guide to Business Conduct, then the Company will immediately rescind all
unvested Performance Units subject to this Award and you will forfeit all rights
you have with respect to this Award. Also, by accepting this Award, you agree
and promise to deliver to the Company immediately upon your Termination of
Employment for Cause, Shares (or, in the discretion of the Company, cash) equal
in value to the amount of all Performance Units subject to this Award that
vested during the 12-month period that occurs immediately before your
Termination of Employment for Cause.

4/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




(ii)If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
all unvested Performance Units subject to this Award and you will forfeit all
rights you have with respect to this Award. Also, by accepting this Award, you
agree and promise to deliver to the Company immediately upon the date the
Committee determines that you could have been terminated for Cause, Shares (or,
in the discretion of the Company, cash) equal in value to the amount of all
Performance Units subject to this Award that vested during the period that
begins 12 months immediately before your Termination of Employment and ends on
the date that the Committee determines that you could have been terminated for
Cause.
(iii)If the Committee determines in its sole discretion that at any time after
your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or (B)
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee's sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unvested Performance Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company immediately upon the
Committee's determination date Shares (or, in the discretion of the Company,
cash) equal in value to the amount of all Performance Units subject to this
Award that vested during the period that begins 12 months immediately before
your Termination of Employment and ends on the date of the Committee's
determination.
11.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
this Award and other relevant provisions to the extent necessary to prevent
dilution or enlargement of the benefits or potential benefits intended to be
provided by this Award. Any such determinations and adjustments made by the
Committee will be binding on all persons.
12.Restrictions on Payment of Shares. Payment of Shares for Performance Units is
subject to the conditions that, to the extent required at the time of delivery
of such Shares:
(i)The Shares covered by this Award will be duly listed, upon official notice of
issuance, on the NYSE; and
(ii)A Registration Statement under the United States Securities Act of 1933 with
respect to the Shares will be effective or an exemption from registration will
apply.

5/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




If there is any registration, qualification, exchange control or other legal
requirement imposed upon this Award or the Shares subject to this Award by
applicable securities or exchange control laws (including rulings or regulations
issued by the United States Securities and Exchange Commission or any other
governmental agency with jurisdiction over the issuance of this Award or the
Shares subject to this Award), the Company shall not be required to deliver any
Shares subject to this Award before the Company, in its sole discretion, has
determined that either (a) it has satisfied any such requirements or has
received the requisite approval from the appropriate governmental agency; or (b)
an exemption from such registration or exchange control requirement applies. By
accepting this Award, you acknowledge that you understand that the Company is
under no obligation to register this Award or the Shares subject to this Award
with any governmental agency or to seek approval from any governmental agency
for the issuance or sale of Shares subject to this Award.
13.Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company's Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company's securities. The Company has the right to
recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Performance Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.
14.Plan Terms Govern. The vesting of Performance Units, the disposition of any
Shares received on or after such vesting, and the treatment of any gains
received upon such disposition are subject to the terms of the Plan and any
rules that the Committee prescribes. The Plan document, as amended from time to
time, is incorporated into these Terms and Conditions. The Grant Letter and
these Terms and Conditions shall together constitute the Award Certificate
referred to in the Plan. Unless defined herein, capitalized terms used in these
Terms and Conditions are defined in the Plan. If there is any conflict between
the terms of the Plan and these Terms and Conditions, the Plan's terms govern.
By accepting this Award, you acknowledge receipt of the Plan and the prospectus,
as in effect on the Grant Date.
15.Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant package and any changes thereto
(e.g., details of Performance Units, including amounts awarded, unvested or
vested), other appropriate personal and financial data about you (e.g., name,
home address, telephone number, date of birth, nationality, job title, reason
for termination of employment, and social security, social insurance or other
identification number), and information about your participation in the Plan and
Shares obtained under the Plan from time to time. By accepting this Award, you
give your explicit consent to your employer's and the Company's accumulating,
transferring, and processing Personal Data as necessary or appropriate for Plan
administration. Your Personal Data will be retained only as long as is necessary
to administer your participation in the Plan. If applicable, by accepting this
Award, you also give your explicit consent to the Company's transfer of Personal
Data outside the country in which you work or reside and to the United States of
America where the same level of data protection laws may not apply as in your
home country. The legal persons for whom your Personal Data are intended (and by
whom your Personal Data may be transferred, processed or exchanged) include the
Company, its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator, their respective agents, and any other person that
the Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to request a list of the names and addresses of any
potential recipients of your Personal Data and to

6/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




review and correct your Personal Data by contacting your local Human Resources
Representative. By accepting this Award, you acknowledge your understanding that
the transfer of the information outlined here is important to Plan
administration and that failure to consent to the transmission of such
information may limit or prohibit your participation in the Plan. By accepting
this Award, you acknowledge that you are providing the consents herein on a
purely voluntary basis and that, if you do not consent or if you later seek to
revoke your consent, it will adversely impact the ability of the Company to
administer your Awards but it will not adversely impact your employment status
or service with your employer.
16.No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company's sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of performance units under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any performance units, or benefits in lieu of
performance units, even if performance units have been granted repeatedly in the
past and that all decisions with respect to future grants will be in the
Company's sole discretion. By accepting this Award, you also acknowledge that
this Award and any gains received hereunder are extraordinary items and are not
considered part of your salary or compensation for purposes of any pension or
retirement benefits or for purposes of calculating any termination, severance,
redundancy, resignation, end of service payments, bonuses, long-service awards,
life or accident insurance benefits or similar payments. Neither this Award, nor
any gains received hereunder, is intended to replace any pension rights or
compensation. If the Company or Subsidiary terminates your employment for any
reason, you agree that you will not be entitled to damages or compensation for
breach of contract, dismissal (in any circumstances, including unfair dismissal)
or compensation for loss of office or otherwise to any sum, Shares, Performance
Units or other benefits to compensate you for the loss or diminution in value of
any actual or prospective rights, benefits or expectation under or in relation
to the Plan.
17.Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary's right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific Company or Subsidiary
asset by reason of this Award. You have no rights as a stockholder of the
Company pursuant to this Award until Shares are actually delivered to you.
18.Entire Agreement and Amendment. These Terms and Conditions, the Grant Letter,
and the Plan constitute the entire understanding between you and the Company
regarding this Award. These Terms and Conditions supersede any prior agreements,
commitments or negotiations concerning this Award. These Terms and Conditions
may not be modified, altered or changed except by the Committee (or its
delegate) in writing and pursuant to the terms of the Plan; provided, however,
that the Company has the unilateral authority to amend these Terms and
Conditions without your consent to the extent necessary to comply with
applicable securities registration or exchange control requirements and to
impose additional requirements on this Award or Shares subject to this Award if
the Company, in its sole discretion, deems it necessary or advisable for legal
or administrative reasons.

7/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




19.Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.
20.Waiver. By accepting this Award, you acknowledge that a waiver by the Company
of any breach by you of a provision of these Terms and Conditions shall not
operate or be construed as a waiver by the Company of any other provision of
these Terms and Conditions or of a subsequent breach.
21.Language. If you have received a translation of these Terms and Conditions or
any other document related to the Plan in a language other than English, then
the English version of such document shall govern.
22.Notices. By accepting this Award, you agree to receive documents, notices and
any other communications relating to your participation in the Plan in writing
by regular mail to your last known address on file with your employer, the
Company or Subsidiary or any outside Plan administrator, or by electronic means,
including by e-mail, through an online system maintained by any outside Plan
administrator, or by a posting on the Company's intranet website or on an online
system or website maintained by any outside Plan administrator.
23.Appendices. The Appendices are an integral part of these Terms and Conditions
and any reference herein to these Terms and Conditions includes the Appendices
in such reference. If, on the Grant Date, you reside in a country listed in
Appendix B, then the provisions of Appendix B with respect to such country shall
govern with respect to the matters described therein. If, after the Grant Date,
you relocate to another country and any or all of your countries of residence
are listed in Appendix B, then the Company may determine that some or all of the
provisions of Appendix B with respect to such countries govern if necessary to
comply with applicable law or to facilitate Plan administration.
24.Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and shall be construed accordingly; provided, however, that, to
the extent that any provisions of Irish employment law are relevant, such
provisions shall only apply to an individual who has entered into a contract of
employment with the Company or any of its Irish subsidiaries.
25.Acceptance. By accepting this Award, you agree to the following:
(i)You have carefully read, fully understand and agree to all of the terms and
conditions contained in the Plan and these Terms and Conditions; and
(ii)You understand and agree that the Plan and these Terms and Conditions
constitute the entire understanding between you and the Company regarding this
Award, and that any prior agreements, commitments or negotiations concerning
this Award are replaced and superseded.
You will be deemed to consent to the application of all of the terms and
conditions set forth in the Plan and these Terms and Conditions unless you
contact Covidien, c/o Equity Plan Administration, 15 Hampshire Street,
Mansfield, MA 02048 USA in writing within thirty (30) days of receiving the
grant package. Receipt by the Company of your non-consent will nullify this
Award unless otherwise agreed to in writing by you and the Company.



8/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Appendix A
to
Terms and Conditions
of
Performance Unit Award
Performance Unit Award Vesting Requirements
FY13-FY15 Performance Cycle




Performance Goals
This Appendix A describes the vesting requirements for performance units
(“PSUs”) awarded under these “Terms and Conditions of Performance Unit Award”
for the FY13-FY15 performance cycle (September 29, 2012 through September 25,
2015). The number of PSUs subject to these Terms and Conditions that vest is
based upon the Company's Total Shareholder Return as compared to the Total
Shareholder Return of the Healthcare Industry Index during the Performance
Cycle, as described further below. Upon the expiration of the Performance Cycle,
the Committee shall calculate the level of achievement attained for the
Performance Cycle (in the manner described below) and certify the extent to
which the performance goals have been achieved. You shall become vested in the
number of PSUs that corresponds to the attained level of achievement certified
by the Committee on the date that the Committee formally certifies such attained
level of achievement (the “Committee Certification Date”). The Committee
Certification Date shall occur no later than sixty (60) days after the
conclusion of the Performance Cycle. Except as otherwise provided in these Terms
and Conditions, if your employment terminates for any reason before the last day
of the Performance Cycle (i.e., before September 25, 2015), you will
automatically forfeit all Performance Units and they will be cancelled as of
your Termination of Employment date.


Healthcare Industry Index
The Healthcare Industry Index includes the following companies: Abbott
Laboratories, Baxter International Inc., Becton Dickinson and Company, Boston
Scientific Corp., CR Bard Inc., Cardinal Health, Inc., CareFusion Corporation,
Hospira Inc., Johnson & Johnson, Medtronic, Inc., Owens & Minor, Inc., St. Jude
Medical Inc., Stryker Corp., Teleflex Incorporated, Thermo Fisher Scientific,
Inc., and Zimmer Holdings Inc.


If two companies in the Healthcare Industry Index merge, the surviving company
shall remain in the Healthcare Industry Index. If a company in the Healthcare
Industry Index merges with, or is acquired by, a company that is not in the
Healthcare Industry Index, and the company in the Healthcare Industry Index is
the surviving company, then the surviving company shall be included in the
Healthcare Industry Index. If a company in the Healthcare Industry Index merges
with, or is acquired by, a company that is not in the Healthcare Industry Index,
and the company in the Healthcare Industry Index is not the surviving company or
the surviving company is no longer publicly traded, then the surviving company
shall not be included in the Healthcare Industry Index. If, during the
performance period, the Company or a company in the Healthcare Industry Index
spins-off a subsidiary or division by distributing to its shareholders shares in
the spun-off company as a dividend distribution then, for purposes of
calculating the Total Shareholder Return of the Company or the company in the
Healthcare Industry Index, as applicable, the value of the dividend distribution
shall be treated as a dividend paid during the performance period and the
company being spun-off, including the value of any shares of such company, shall
be disregarded immediately upon consummation of the transaction.



9/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if a company in the Healthcare Industry Index
ceases to be listed in the Healthcare Sector under the Standard & Poor's Global
Industry Classification Standard (GICS) at any time during the performance
period (including after a merger, acquisition or other business transaction
described above), then it shall not be included in the Healthcare Industry
Index.


Total Shareholder Return
Total Shareholder Return for the Company and each company in the Healthcare
Industry Index shall include dividends paid and shall be determined as follows:


Total Shareholder Return = (Change in Stock Price + Dividends Paid) / Beginning
Stock Price


“Beginning Stock Price” means the average closing price as reported on the New
York Stock Exchange of one (1) share of common stock for the first sixty (60)
trading days of the Performance Cycle.


“Change in Stock Price” means the difference between the Beginning Stock Price
and the Ending Stock Price.


“Dividends Paid” means the total of all dividends paid on one (1) share of stock
during the Performance Cycle; provided, however, that the stock dividend
distributed in respect of the Separation (as defined in Section 3) shall not be
treated as a dividend for purposes of calculating the Company's “Dividends Paid”
hereunder.


“Ending Stock Price” means the average closing price as reported on the New York
Stock Exchange of one (1) share of common stock for the last sixty (60) trading
days of the Performance Cycle (“Average Closing Price”); provided, however, that
“Ending Stock Price” for the Company means the sum of: (i) the Average Closing
Price for the Company; plus (ii) the value of Company ordinary shares (or a
fractional share thereof) that could have been purchased with the value of the
stock dividend distributed in respect of the Separation, assuming that such
hypothetical purchase was made on the first trading day that immediately follows
the Separation and determined by the closing price of one (1) Company ordinary
share on the New York Stock Exchange on the last trading day of the Performance
Cycle; plus (iii) the value of any cash dividends paid on the hypothetical
Company ordinary shares (or a fractional share thereof) described in (ii) above
after the Separation and on or before the last day of the Performance Cycle.


“Performance Cycle” means the three-year period commencing September 29, 2012
and ending on September 25, 2015.


Example: If the Beginning Stock Price for a company was $50.00 per share, the
company paid $5.00 in dividends over the Performance Cycle and the Ending Stock
Price was $55.00 per share (thereby making the Change in Stock Price $5.00
($55.00 minus $50.00)), then the Total Shareholder Return for that company would
be twenty percent (20%). The calculation is as follows: .2 = ($5 + $5) / $50


Calculation of Percentile Performance
Following the Total Shareholder Return determination for the Company and each of
the companies in the Healthcare Industry Index, the Company and the companies in
the Healthcare Industry Index will be ranked, in order of maximum to minimum,
according to their respective Total Shareholder Return.



10/11        FY13 Grant Standard PSU Ts&Cs Amended

--------------------------------------------------------------------------------




After this ranking, the percentile performance of the Company as compared to the
other companies in the Healthcare Industry Index shall be determined by the
following formula:


P = 1 –
R – 1
N – 1



“P” represents the percentile performance which will be rounded, if necessary,
to the nearest whole percentile by application of regular rounding.


“N” represents the number of companies in the Healthcare Industry Index,
including the Company.


“R” represents the Company's ranking versus the other companies in the
Healthcare Industry Index.


Example: If the Company ranked 7th out of 18 companies, the performance will be
in the 65th percentile.


The calculation is as follows: .65 = 1 - (7-1)/(18-1)


Calculation of Grant Multiplier
Following the percentile performance determination for the Company, the
following multipliers will be utilized to determine the percentage of
Performance Units that shall become vested, if any.


Percentile Performance                 Grant Multiplier


75th and higher                    2x
At least 50th but less than 75th                See below*
At least 30th but less than 50th             See below**
Less than 30th                         Zero (all PSUs are forfeited)


*If percentile performance equals or exceeds the 50th percentile, but is less
than the 75th percentile, then the Grant Multiplier is determined by the
following formula: GM = (4 x PF) - 1.


**If percentile performance equals or exceeds the 30th percentile, but is less
than the 50th percentile, then the Grant Multiplier is determined by the
following formula: GM = (2.5 x PF) - 0.25.


“GM” represents the Grant Multiplier.


“PF” represents the Company's percentile performance expressed as a fraction.


Example: If an employee was issued 100 PSUs and the Company achieved a
percentile performance in the 80th percentile for the applicable performance
cycle, then the employee would vest in 200 PSUs at the end of such cycle (2 x
100). If, instead, the Company achieved a percentile performance in the 60th
percentile, then the grant multiplier would be 1.4 ((4 x .60) -1) and the
employee would vest in 140 PSUs (1.4 x 100) at the end of the performance cycle.


Example: If an employee was issued 150 PSUs and the Company achieved a
percentile performance in the 40th percentile for the applicable performance
cycle, then the grant multiplier would be .75 ((2.5 * .40) - 0.25) and the
employee would vest in 113 PSUs (.75 x 150) at the end of such cycle. If,
instead, the Company achieved a percentile performance in the 20th percentile,
then all PSUs would be forfeited.



11/11        FY13 Grant Standard PSU Ts&Cs Amended